DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14, 19-21, 23-25, and 31-32, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (10,369,323).
Joseph discloses a system and method of creating a coherent output based on biometric and/or neurometric data using a computing device comprising one or more processors and memory (abstract), comprising: receiving a first incoming signal from a bio-generated data sensing device worn by a first user (step 60, figure 4); determining, using the one or more processors, a first set of output values based on the first incoming signal (step 70, figure 4), a common vocabulary stored in the memory, and a parameter file stored in the memory, the common vocabulary comprising a list of possible output values, and the parameter file comprising a set of instructions for applying the common vocabulary to the first incoming signal to derive the first set of output values (step 80, figure 4) (column 4, lines 9-25);

Joseph discloses the system and method, wherein the first set of output values comprises output values corresponding to at least a first variable and a second variable, and determining the first set of output values comprises: selecting a first output value from the list of possible output values for the first variable based on a frequency band of the first incoming signal and the parameter file (column 4, lines 9-18), and selecting a second output value from the list of possible output values for the second variable based on a power level (amplitude) of the first incoming signal and the parameter file (column 4, lines 9-18; and column 6, lines 27-42).
Joseph discloses the method, wherein the first and second variables are configured to control rendering of an audio output, the first variable being pitch (column 4, lines 9-18) and the second variable being velocity (column 7, lines 49-55).
Joseph discloses the method, wherein the first and second variables are configured to control rendering of a visual output (column 4, line 62 – column 5, line 4).
Joseph discloses the method, further comprising obtaining the common vocabulary from the parameter file using the one or more processors, wherein the common vocabulary is pre-defined and stored in the parameter file (column 4, lines 9-25; and column 7, line 49 – column 8 , line 37; - wherein the conversion is equivalent to the vocabulary usage).


Joseph discloses the method, further comprising: generating a feedback output array upon receiving a feedback signal from the first bio- generated data sensing device, the feedback signal being generated responsive to the first user experiencing the first audio and/or visual output, wherein the feedback output array comprises a set of output values determined based on the feedback signal, the common vocabulary, and the parameter file, and wherein the feedback output array is provided to the output delivery system for rendering the feedback output array as a second audio and/or visual output (figure 5).
Joseph discloses the system, wherein the first bio-generated data sensing device is a headset configured to collect electroencephalography (“EEG”) signals of the first user (figure 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 11, 13, 28, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Trim et al. (10,832,643).
Joseph discloses the system and method, further comprising: receiving an incoming signal from a bio-generated data sensing device worn by a user; determining, using the one or more processors, a set of output values based on the incoming signal, the common vocabulary, and the parameter file; generating, using the one or more processors, an output array comprising the set of output values; and providing the output array to the output delivery system, the output delivery system being configured to.
Joseph provides analyzing frequencies to determine audio output (figure 5).
Joseph does not disclose a second user providing the same.
	However, Trim et al. disclose receiving incoming biometric signals from multiple users in order to produce an output array from the users as an audio output (figures 2-3).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to utilize the teachings of Trim et al. with Joseph, because the teachings provide producing an audio output based on biometric data from more than one user.

Claims 12, 18, 22, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Trim et al. as applied to claim 11 above, and further in view of Patitucci et al. (2019/0333487).
Joseph and Trim et al. are discussed above.  Neither disclose the use of MIDI.
However, Patitucci et al. discloses a system and method, wherein the first set of output values comprises a first channel value for indicating a MIDI channel assigned to the first output array associated with the first user, and the second set of output values comprises a second channel value for indicating a MIDI channel assigned to the second output array associated with the second user (paragraphs 29-30, and 86-87; and figure 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to utilize the teachings of Patitucci et al. with Joseph in view of Trim et al., because the teachings provide an alternative source of MIDI for producing an audio output.




Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Hewett (7,674,224).
Joseph is discussed above. Joseph does not disclose the use of microphones.

Official Notice is taken with respect to it being well known in the art to utilize cameras to pickup visuals to be added as an output to a system.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to utilize the teachings of Hewett with Joseph, because the teachings allow the addition of sound via microphone pickup.

Allowable Subject Matter
Claims 7-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF12/30/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837